DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,249,476 to Wilson et al.
Wilson et al. disclose a method comprising: feeding a stud (16) extending from a first hasp (first side 18) into a through-hole (60) in a padlock ring of a handle of a container (62), wherein the first hasp is adapted to at least partially cover the handle (when the door is in a closed position); feeding the stud extending from the first hasp with a receiving hole (64) in a second hasp (second side 18), wherein the second hasp is adapted to at least partially cover the handle (when the door is in a closed position); aligning a shield retainer (14) to surround at least a portion of the first hasp and at least a portion of the second hasp; inserting a shackle of a lock 
Wilson et al. also disclose the shield retainer comprises a slot (50) dimensioned to receive a tab (32) of the first hasp and a tab of the second hasp therein (via the stud), as in claim 2, further comprising a hidden shackle lock having a shackle (column 5, line 21), wherein the shackle is received through the shackle hole of the first hasp and the shackle hole of the second hasp (column 5, line 21-23), as in claim 4, as well as the shield retainer comprises an adapter that includes a tab (48) having a shackle hole (50) therein, as in claim 3.
Wilson et al. further disclose the first hasp has a first surface, and wherein the first hasp further comprises a second surface that extends perpendicular to the first surface (as best shown in figure 1), as in claim 5, wherein the second hasp has a third surface, and wherein the second hasp further comprises a fourth surface that extends perpendicular to the third surface (as best shown in figure 1), as in claim 6, and the first hasp and second hasp are separate bodies (as shown in figure 1), as in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al.
Wilson et al. disclose the invention substantially as claimed.  However, Wilson et al. do not disclose the material the hasps are manufactured.  It is common knowledge in the prior art to utilize galvanized steel in the same field of endeavor for the purpose of protection against environmental conditions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the hasp from galvanized steel in order to the prevent damage from environmental causes.  The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking assemblies:
U.S. Patent Application Publication Number 2014/0260445 to Vellani; U.S. Patent Number 10,533,348 to King et al.; U.S. Patent Number 10,518,746 to Grimmett; U.S. Patent Number 10,184,275 to Harris; U.S. Patent Number 8,689,590 to Madruga et al.; U.S. Patent Number 8,601,842 to Sheldahl et al.; U.S. Patent Number 8,496,276 to Kaminsky, Jr.; U.S. Patent Number 8,220,296 to Boonstra et al.; U.S. Patent Number 5,946,952 to Mintchenko; U.S. Patent Number 4,761,975 to Kachnowski et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
January 13, 2021